                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ADAM DAVID EZELL,

                      Plaintiff,
         v.                                          Case No. 20-cv-1322-pp

UNITED STATES OF AMERICA, et al.,

                  Defendants.
______________________________________________________________________________

 ORDER CONSTRUING LETTER AS A MOTION TO WAIVE TRUST ACCOUNT
    REQUIREMENT (DKT. NO. 7), DENYING REQUEST AND REQUIRING
  PLAINTIFF TO FILE A TRUST ACCOUNT STATEMENT FOR THE PERIOD
            FROM MID-MARCH 2020 THROUGH JUNE 23, 2020
______________________________________________________________________________

         Plaintiff Adam Davis Ezell1 is a federal inmate and is representing

himself in this civil rights lawsuit. The plaintiff signed the complaint on August

22, 2020. Dkt. No. 1 at 9. He indicated that he was in custody at USP Terre

Haute. Id.

         Along with his complaint, the plaintiff filed a Prisoner Request to Proceed

in District Court Without Prepaying the Full Filing Fee. Dkt. No. 2. Under 42

U.S.C. §1997e(h), the Prisoner Litigation Reform Act (“PLRA”) (which applies to

this case because the plaintiff was incarcerated when he filed it), a plaintiff

must pay an initial partial filing fee as a condition of proceeding without

prepaying the entire filing fee. 28 U.S.C. §1915(b). For the court to calculate

that fee, the plaintiff must provide the court with a certified trust account

statement for the six months preceding the date on which he filed his lawsuit.


1
    The plaintiff also uses the middle name “Daywone.” See, e.g., Dkt. No. 2.
                                           1

              Case 2:20-cv-01322-PP Filed 12/23/20 Page 1 of 5 Document 8
28 U.S.C. §1915(a)(2). The first page of the Prisoner Request form states as

much; in bold type, it instructs the person filling out the form to “[a]ttach a

certified copy of your prison trust account statement showing transactions for

the six-month period immediately preceding the filing of this request and

showing the current balance of your account.” Dkt. No. 2 at 1. The plaintiff did

not follow this instruction; he did not file a certified copy of his trust account

statement for the six months preceding his lawsuit (mid-February through

mid-August, 2020).

      The day after it received the complaint, the clerk’s office sent the plaintiff

a letter telling that he “must submit [his] certified institutional trust account

statement within 21 days.” Dkt. No. 3. Not quite three weeks later, the court

received from the plaintiff a list of transactions from his USP Terre Haute trust

account generated August 11, 2020 and covering the period June 23 through

August 10, 2020—not quite two months. Dkt. No. 4. The clerk’s office sent the

plaintiff another letter, explaining that was required to submit his trust

statement “for the past six months” and explaining, “[i]f you have been

incarcerated in more than one institution during the past six months, please

provide statements from all institutions.” Dkt. No. 6. The letter told the plaintiff

that the court must receive either a certified trust account statement for the

preceding six months or a letter explaining why he couldn’t provide one. Id.

      On October 6, 2020, the court received a letter from the plaintiff. Dkt.

No. 2. The letter stated that the plaintiff was “stuck in hold” at USP Terre

Haute due to COVID-19. It indicated that the plaintiff was designated for USP


                                         2

         Case 2:20-cv-01322-PP Filed 12/23/20 Page 2 of 5 Document 8
Beaumont in Texas, and said that “therefore the institution can not give me an

account statement for 6 months cause I have not been here for 6 months and

thats why I sent the account stament you guys already have because thats

what Terre Haute institution provided even though I told staff at the Institution

I needed a account statement for 6 months, staff told me thats all they could

provide for me.” Id. The plaintiff said he previously had been at FCI Oxford, “so

of course I have no way to get a account statement from them because Im no

longer there.” Id.

      It appears that the plaintiff is asking the court to waive the requirement

that he provide six months’ worth of trust account statements. The PLRA

requires an incarcerated plaintiff who seeks to proceed without prepaying the

filing fee to submit a trust account statement or statements covering the six

months prior to the date he filed the lawsuit regardless of the number of

institutions in which he may have been incarcerated during that time. The

court will deny the plaintiff’s request to waive that requirement.

      It appears that the staff at Terre Haute told the plaintiff that they could

give him a trust account only for the time he had been at Terre Haute. That

doesn’t mean the plaintiff cannot get a trust account statement from the staff

at FCI Oxford. The plaintiff will need to write to the business office at FCI

Oxford and ask them to submit a certified copy of his trust account statement

for the period from February 27, 2020 until the plaintiff was transferred to

Terre Haute. If the plaintiff was incarcerated at another institution between




                                         3

         Case 2:20-cv-01322-PP Filed 12/23/20 Page 3 of 5 Document 8
February 27, 2020 and June 23, 2020, he will need to write to that institution,

too.

       The court understands that requesting a statement from another

institution (or institutions) will take some time and that the COVID-19

pandemic is affecting institutions and the postal service, the court will afford

the plaintiff six weeks to provide the court with trust account statements

covering the entire period from February 27, 2020 through the date he filed the

complaint. If the plaintiff does not file trust account statements covering that

period, or ask for more time to do so, by the end of the day on February 8,

2021, the court will dismiss the case without prejudice and without further

notice.

       The court notes that the plaintiff now is in custody at USP Beaumont in

Texas. See https://www.bop.gov/inmateloc/. Perhaps the plaintiff has sent the

court a change of address form and the court has not yet received it. The court

advises the plaintiff that it is his responsibility to update the court when he

changes institutions, and that failure to update his address in the future may

result in his case being dismissed.

       The court ORDERS that the plaintiff must provide the court with trust

account statements covering the period February 27, 2020 through the date he

filed the complaint, in time for the court to receive them by the end of the day

on February 8, 2021. If the court has not received the full six months’ worth of

trust account statements, or a request for additional time to provide them, by




                                         4

          Case 2:20-cv-01322-PP Filed 12/23/20 Page 4 of 5 Document 8
the end of the day on February 8, 2021, the court will dismiss the case without

further notice or hearing.

      Dated in Milwaukee, Wisconsin, this 23rd day of December, 2020.

                                    BY THE COURT


                                    __________________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                       5

         Case 2:20-cv-01322-PP Filed 12/23/20 Page 5 of 5 Document 8
